1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                  EASTERN DISTRICT OF CALIFORNIA

7
8    IN RE:                                            )   1:19-mc-00069-SAB
                                                       )
9                                                      )
                                                       )   ORDER DENYING PLAINTIFF’S MOTION
10   EMMANUEL BOONE,                                       TO PROCESS IMMINENT DANGER
                                                       )
11                                                     )   [ECF No. 5]
                                                       )
12                                                     )
                                                       )
13                                                     )
14          On August 29, 2019, the Court received a notice from the Plaintiff requesting access to the
15   electronic case filing system at California State Prison, Corcoran.
16          On September 4, 2019, the Court directed Supervising Deputy Attorney General, Christopher
17   Becker, to file a response to Plaintiff’s request or to electronically file the complaint.
18          On September 11, 2019, Deputy Attorney General Lucas Hennes filed a notice indicating that
19   Plaintiff electronically filed his complaint on September 9, 2019, in Boone v. CSP Corcoran Warden,
20   et al., E.D. Cal. No. 1:19-cv-01232-GSA (PC). Therefore, on September 17, 2019, the Court issued an
21   order closing this action because Plaintiff’s complaint was electronically filed and a new civil rights
22   action was opened.
23          On September 20, 2019, Plaintiff filed a “motion to process imminent danger,” self-dated
24   September 11, 2019-the same date Deputy Attorney General Lucas Hennes filed a notice. (ECF No.
25   5.) Plaintiff submits that despite the Court’s September 4, 2019, there has been no response and his
26   complaint has not been filed. Contrary to Plaintiff’s contention, his complaint has been electronically
27   filed and a new civil rights action has been opened in Boone v. CSP Corcoran Warden, et al., E.D. Cal.
28

                                                           1
1    No. 1:19-cv-01232-GSA (PC). Accordingly, Plaintiff’s motion to further process this miscellaneous

2    action is denied, and no further filings will be entertained in this case as it is closed.

3
4    IT IS SO ORDERED.

5    Dated:     September 24, 2019
6                                                         UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
